Citation Nr: 0715752	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 70 percent disabling.

Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969 
and was a recipient of the Silver Star and Purple Heart 
Medals.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2000 and November 2001 
rating decisions of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Buffalo RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in June 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


REMAND

In June 2005, the Board remanded the veteran's claims for VA 
examinations.  These examinations were scheduled for December 
2005, but the veteran failed to appear.  The veteran's 
representative, in his April 2007 informal hearing 
presentation, stated that the veteran was unable to attend 
either examination as he was sick from his active prostate 
cancer.  The Board has determined that good cause existed for 
the veteran's failure to undergo the ordered examinations and 
that he should therefore be afforded another opportunity to 
undergo the required examinations.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
  
1.  The appellant should be requested to 
submit any outstanding medical records 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim 
or pertaining to any post-service 
treatment of him for hypertension, or to 
provide the identifying information and 
any authorization necessary for VA to 
obtain the records on his behalf.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

3.  In any event, the RO or the AMC 
should undertake appropriate development 
to obtain any pertinent VA outpatient 
records for the period beginning December 
2005.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected PTSD.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

5.  The veteran should also be afforded 
a VA examination to determine the 
nature and etiology of any currently 
present hypertension.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

With respect to the veteran's 
hypertension, the examiner should proffer 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active duty or was caused or 
chronically worsened by his PTSD.

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

